Citation Nr: 1027160	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-17 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
service-connected residuals of left knee injury.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The rating decision granted a temporary 
total rating for convalescence from surgery from February 10, 
2004 through June 1, 2004, and assigned a 20 percent rating for 
left knee instability following that period.  The Veteran has not 
requested a Board personal hearing.


FINDINGS OF FACT

1.  The Veteran's left knee degenerative arthritis has been 
manifested by x-ray evidence of arthritis, pain, stiffness, and 
swelling, with full left knee extension, and left knee flexion to 
130 degrees.

2.  The Veteran's left knee disability has more nearly 
approximated moderate subluxation or lateral instability, and hs 
not more nearly approximated severe subluxation or lateral 
instability for any period of increased rating.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent 
for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).  

2.  The criteria for a disability rating higher than 20 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.

In this case, by letter dated June 2007, the RO satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the Veteran of what evidence was needed to 
establish the benefit sought, of what VA would do or had done, 
and what evidence the Veteran should provide, and informed the 
Veteran that it was the Veteran's responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to support 
the claim.  The notice included provisions for disability ratings 
and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service VA medical records, VA examination reports, private 
treatment records, private medical evidence, and other lay 
statements.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.  In his July 2007 statement, the Veteran indicated he had 
no additional evidence to submit to VA.

In the present case, the Veteran received VCAA notice subsequent 
to the initial unfavorable AOJ decision; however, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Although full VCAA notice was not provided prior to 
the initial adjudication of this claim, the Veteran had ample 
opportunity to respond, supplement the record, and participate in 
the adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO in the supplemental statement of 
the case dated in August 2007.

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2009).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2009).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  
38 C.F.R. § 4.20 (2009).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21 (2009).  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal 
disabilities, VA must determine whether pain could significantly 
limit functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 
at 206.

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints or joint 
involved.  When there is arthritis and at least some limitation 
of motion, but the limitation of motion would be rated 
noncompensable under a limitation of motion code, a 10 percent 
rating may be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent rating is assigned when 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5260 provides that flexion of the leg limited to 
45 degrees warrants a 10 percent rating, and flexion limited to 
30 degrees warrants a 20 percent rating.  Diagnostic Code 5261 
provides that extension of the leg limited to 10 degrees warrants 
a 10 percent rating, and extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion 
of the knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, 20 percent if 
moderate, and 30 percent if severe.  
38 C.F.R. § 4.71a.  

In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis 
and instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate rating 
must be based upon additional disability.  When a knee disorder 
is already rated under Diagnostic Code 5257, the Veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98, the VA General Counsel clarified that when a 
Veteran has a knee disability evaluated under Diagnostic Code 
5257 to warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel interpreted that separate 
ratings could be provided for limitation of knee extension and 
flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004.

Left Knee Rating Analysis 

The Veteran's left knee disability was originally rated as 
residuals of a left knee injury in October 1984, rated as 0 
percent disabling under Diagnostic Code 5257.  In November 1996, 
the rating was increased to 20 percent disabling under Diagnostic 
Code 5257.  

The Veteran contended generally that a disability rating in 
excess of 20 percent is warranted for his service-connected left 
knee disability.  Subsequently, in a May 2006 statement, included 
on VA Form 9, the Veteran contended that his knee disability 
warranted a minimum rating of 60 percent.  The Veteran does not 
include any lay or medical evidence in support of that 
conclusion.  

In February 2004, the Veteran underwent arthroscopic surgery 
which included a chondroplasty of the patella, the lateral 
femoral condyle, and the lateral tibial plateau.  

On VA examination in May 2005, the examiner noted that the 
Veteran walked with a limp on the left side, and uses a knee 
brace, but does not need to use a cane for walking.  He had 
arthroscopic procedures in 1988 and 2004.  The examiner noted the 
Veteran's complaints of significant pain, inability to walk fast, 
run, or go up and down stairs by holding onto the side rails.  
The Veteran reported that he could squat with difficulty, and 
could kneel on the left knee with difficulty.  The Veteran also 
reported that his knee swells, grinds, pops, feels unstable, or 
locks, that he wakes up every morning with stiffness and has more 
pain at the end of the day, and that he takes pain pills every 
day.  

Upon examination in May 2005, range of motion was from zero to 
130 degrees of flexion.  There was no ligamentous laxity noted on 
medial or lateral stress.  On DeLuca examination, the left knee 
was extended against resistance and repetitions were done.  The 
Veteran had difficulty with using full force because of pain and 
guarding.  He continued to use the same force throughout the test 
and no fatigability, incoordination, or loss of range of motion 
was noted after that.  In evaluating DeLuca factors, the examiner 
noted the Veteran was able to go up and down stairs by holding 
onto side rails for a reasonable number of flights.  He was not 
able to squat, kneel, jump, run, or walk fast.  The examiner 
indicated that, under certain conditions, when the pain was 
increased, there was some additional loss of range of motion; 
however, it would be difficult to determine the degree of loss.  
The diagnoses rendered were status post left lateral meniscectomy 
and debridement procedures, with recent arthroscopic procedure 
for chondroplasty of the patella; left lateral condyle on the 
femur, and tibial plateau, with poor results; and traumatic 
degenerative joint disease of the left knee, most significant in 
the left lateral compartment.  After X-rays were taken, the 
examiner's impression was of degenerative changes involving the 
left knee most prominent at the lateral compartment with 
osteophyte formation, a suggestion of chondrocalcinosis at the 
medial compartment, questions of pyrophosphate arthropathy, and 
mild degenerative changes at the patellofemoral articulation.

A December 2006 VA medical record indicated the Veteran wore an 
unloader brace, and indicates a need for future surgery, either a 
high tibial osteotomy or a total knee arthroplasty.

On VA examination in June 2007, the examiner noted the Veteran 
has been having increasing problems with his left knee since the 
February 2004 surgery.  The Veteran continued to use a knee brace 
most of the time and takes pain pills on a daily basis.  There is 
a history of grinding and popping in the left knee, morning 
stiffness, stiffness after sitting for a period of time, and off 
and on swelling of the left knee.  There is no mechanical 
instability and no mechanical locking.  He had difficulty 
squatting.  The Veteran had more pain from time to time, 
generally by the end of the day, but did not have any disabling 
flare ups.  The examiner noted the Veteran was able to perform 
his job as a courier, in which he has to do significant driving, 
although he often suffered from more pain by the end of the day 
and during the day.  

On physical examination in June 2007, the Veteran walked with 
essentially a normal gait, although there was a slight limp on 
the left side when walking on tiptoes.  The Veteran was able to 
walk on tiptoes as well as heels.  A valgus of 20 degrees was 
noted on the left side of the knee.  On examination of the left 
knee, there was no obvious joint effusion or osteophystosis, and 
there was no local swelling, redness, or puffiness.  There was 
slight atrophy of the left quadriceps compared to the opposite 
side.  The range of motion of the left knee was from zero to 130 
degrees of flexion, while the right knee was zero to 140.  
Patellar crepitus and joint line tenderness were positive.  There 
was no ligamentous laxity noted on medial or lateral stress.  
Motions of the left knee were noted to be slightly painful near 
the end range of flexion and extension.  A DeLuca examination was 
performed which was done by doing three active range of motions 
of the left knee through range and three passive motions of the 
left knee through range and three extension motions against 
resistance.  The examiner noted the Veteran experienced some pain 
while doing the extensions against resistance, and that after 
three repetitions there seemed to be light fatigability.  There 
was no loss of range of motion noted.  The relevant diagnoses 
were moderate to severe degenerative joint disease of the left 
knee, mostly of the lateral compartment, and some degenerative 
joint disease of the patellofemoral compartment.  The diagnoses 
were confirmed by X-ray, performed prior to the exam.  

Separate Rating for Left Knee Arthritis

Although the Veteran's left knee disability has been rated under 
Diagnostic Code 5257, the clinical findings show that the Veteran 
now has left knee arthritis, with associated complaints of pain 
and limitation of motion.  Based on evidence of left knee 
arthritis, confirmed by X-ray, with painful motion, a separate 10 
percent rating is warranted for the Veteran's left knee arthritis 
under Diagnostic Code 5003 (degenerative arthritis).  The 
evidence shows that the Veteran's service-connected left knee 
disability includes left knee degenerative arthritis with some 
pain, stiffness, and swelling, with full left knee extension, and 
left knee flexion to 130 degrees, which is consistent with a 10 
percent rating for arthritis with pain and noncompensable 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A separate disability rating in excess of 10 percent for left 
knee arthritis is not warranted for any period of rating claim.  
The weight of the evidence shows no additional loss of motion due 
to pain supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in additional 
loss of motion, to a degree that would support a rating in excess 
of 10 percent for the left knee arthritis, which rating includes 
limitation of motion and complaints of knee pain.  The evidence 
shows that the Veteran has left knee flexion limited to 130 
degrees by pain.  The VA General Counsel has interpreted that 
painful motion is considered limited motion only from the point 
that pain actually sets in.  VAOPGCPREC 9-98. 

Thus, the Board finds that a separate 10 percent evaluation 
appropriately addresses the symptoms and impairment associated 
with the left knee arthritis.  Even consideration additional 
limitation of motion due to factors outlined in 4.40, 4.45 and 
4.59, and an evaluation in excess of 10 percent under Diagnostic 
Codes 5260 or 5261, is not warranted for the left knee arthritis 
in this case for any period of claim.  DeLuca, 8 Vet. App. at 
202.  Additionally, as the criteria for compensable ratings under 
Diagnostic Codes 5260 and 5261 are not met, a separate 10 percent 
rating for flexion and extension is not warranted.  In this case, 
the evidence shows noncompensable limitation of flexion of the 
left knee (to 130 degrees) and noncompensable left knee extension 
found to cause pain toward the end of range of motion.  For the 
reasons discussed above, the Board finds that the criteria for a 
disability rating in excess of 10 percent for left knee arthritis 
have not been met for any period.  

Left Knee Instability

The Board finds that the Veteran's left knee disability of 
instability more nearly approximates moderate subluxation or 
lateral instability that is required for a 20 percent disability 
rating under Diagnostic Code 5257.  A rating in excess of 20 
percent for left knee instability is not warranted because none 
of the medical or lay evidence of record indicates the lateral 
instability is more than moderate.  While the Veteran has 
complained that he has severe instability and subluxation, on VA 
examination in May 2005 there was no ligamentous laxity.  On VA 
examination in June 2007, clinical examination revealed no 
ligamentous laxity and no mechanical instability.  On VA 
examination in June 2007, the Veteran was able to go up and down 
stairs for a reasonable number of flights, and reported that he 
used a knee brace.  For these reasons, the Board finds that the 
criteria for a disability rating in excess of 20 percent for left 
knee instability have not been met for any period of increased 
rating claim.  

While the Veteran has complained of locking, there is no 
objective evidence of ankylosis, and Diagnostic Code 5256 is not 
applicable.  

Extraschedular Consideration

The Board considered whether referral for an extraschedular 
rating is warranted, but finds that there is no basis for 
referral for consideration of an extra-schedular rating in this 
case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the 
question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate; therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun, 22 
Vet. App at 115-16.

In this Veteran's case, the complaints or findings associated 
with the service-connected left knee degenerative arthritis 
include pain, stiffness, swelling, minimal impairment of left 
knee extension, and left knee flexion limited to 130 degrees.  
The schedular rating criteria specifically contemplate ratings 
based on limitation of motion or limitation of function, 
including as due to DeLuca factors of pain, weakness, excess 
fatigability, incoordination, pain on movement, swelling, or 
atrophy.  The complaints or findings associated with the service-
connected instability include subluxation or lateral instability.  
For these reasons, the Board finds that the schedular rating 
criteria in this case is adequate to rate the Veteran's left knee 
disabilities of arthritis (with pain and limitation of motion) 
and instability.  In the absence of evidence that the schedular 
rating criteria is inadequate to rate the Veteran's disability, 
the Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A separate 10 percent disability rating for left knee arthritis 
is granted.

A disability rating in excess of 20 percent for left knee 
instability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


